 FARAH MFG. CO.Farah Manufacturing Company,Inc. and El Paso JointBoard Amalgamated Clothing Workers of America,and Amalgamated Clothing Workers of America,AFL-CIO. Case 28-CA-2735May 14, 1973DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on October 10, 1972, by ElPaso Joint Board, Amalgamated Clothing Workers ofAmerica, and Amalgamated Clothing Workers ofAmerica, AFL-CIO, herein called the Union, andduly served on Farah Manufacturing Company, Inc.,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the ActingRegional Director for Region 28, issued a complainton October 24, 1972, and the Regional Director issuedan amended complaint on November 27, 1972,against Respondent,alleging that Respondent hadengaged in and was engaging in unfairlaborpracticesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Nation-al LaborRelationsAct, as amended. Copies of thecharge, complaints, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, theamended complaintalleges insubstance that on Sep-tember 15, 1972, following a Board election in Case28-RC-2054, the Union was duly certified as the ex-clusivecollective-bargainingrepresentativeofRespondent's employees in the unit found appropri-ate;' and that, commencing on or about September20, 1972, and at all times thereafter, and particularlyon or about September 28 and October 9, 1972, Re-spondent has refused, and continues to date to refuse,to bargain collectively with the Union as the exclusivebargaining representative, although the Union has re-quested and is requesting it to do so. On November29, 1972, Respondent filed its answer to the amendedcomplaint admitting in part, and denying in part, theallegations in the complaint.On December 11, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment and subsequently the Union filedMotion for Summary Judgment and Issuance of'Official notice is taken of the record in the representation proceeding,Case 28-RC-2054 as the term"record"isdefined in Secs.102.68 and 102.69(f) of the Board'sRules and Regulations,Series 8,as amended.SeeLTVElectrosystems,Inc.,166 NLRB 938, enfd.388 F.2d 683(C.A. 4, 1968);Golden AgeBeverageCo.,167NLRB151;Intertype Companyv. JohnPenello,Reg. Dir.,269 F.Supp. 573 (D.C.Va., 1967);Follett Corporation,164 NLRB378, enfd.397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.543Board Decision and Order. Subsequently, on Decem-ber 26, 1972, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Summa-ry Judgment should not be granted. Respondentthereafter filed a response to Notice To Show Cause,entitled Opposition to Order To Show Cause on Gen-eral Counsel's Motion for Summary Judgment?Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answerto the amended complaint and in itsresponse to the Notice To Show Cause in which itopposed the General Counsel's and Union's Motionsfor Summary Judgment, the Respondent, in sub-stance, argues that under due process of law, it isentitled to a hearing on the appropriateness of the unitas well as on the issues raised by the challenged ballotsand by the 14 of its 20 timely filed objections. On theother hand, the General Counsel and Union contendthat the questions of unit, challenged ballots, and ob-jections were earlier raised and determined by theBoard in the underlying representation Case 28-RC-2054, and, absent newly discovered or previouslyunavailable evidence, they may not be relitigatedherein.We agree.The record herein reflects that following the hear-ing in Case 28-RC-2054 in which all parties partici-pated, the Board, on September 22, 1970,issued itsDecision and Direction of Election (185 NLRB 699),directing an election among the Respondent's em-ployees in the appropriate unit described in the com-plaint herein-' On October 2, 1970, the Respondentfiled a Motion to Stay Decision and Direction of Elec-tion on the grounds that there was no testimony at thehearing about the composition of the unit and that theBoard's unit determination was based upon the April15, 1970, hearing in another representation proceed-ing inCase 28-RC-2023, the record of which wasstipulated as part of the record in Case 28-RC-2054.By telegram of October 9, 1970, the Board denied themotion asthe arguments presented in support thereofdid not warrant the relief sought. The tally of ballots2The Respondent's requestfor oralargument is denied.The Motions forSummary Judgmentand the Respondent's responsein Oppositiontheretoadequately present the positions of the parties3 By Order CorrectingSecond Supplemental Decision and Certification ofRepresentativedated November 15, 1972,the Board corrected the descrip-tion of the appropriate unit to reflect the unit as earlier clarified by it in par.4 of the July 30, 1971,SupplementalDecision and OrderDirecting Hearing.See fn5, infra.203 NLRB No. 78 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDserved on the parties after the election on October 14,1970, shows that of approximately 331 eligible voters,109 cast votes for, and 73 against the Union and thatthere were 258 challenged ballots and one void ballot.Timely objections to conduct affecting the results ofthe election were filedby boththe Respondent andthe Union.After investigation of the challenged ballots andobjections and after consideration of the evidencesubmitted by the parties, the Regional Director is-sued,on March 3,1971, his report and recommenda-tionsin which he recommended that 29 challenges beoverruled, 225 be sustained, and.4 remained unre-solved,that 14 of the Respondent's objections dealinggenerally with the Board's alleged careless and ineffi-cient manner of conducting the election,particularlywith respect to the challenges,be overruled, that ahearing be held upon 6 of the Respondent's 20 objec-tionsdepending on whether or not the Union receiveda majority vote, and finally, that a hearing be held onthe Union's objections, only if it became necessary.Thereafter, the Respondent timely filed partial excep-tions to the Regional Director's report seeking to havethe Board open and count the ballots of all cutters andmarkers in the appropriate unit, or in the alternative,to enlarge the unit and/or to conductan immediatererun election and urging that the Board reconsiderthe objections to the election.On July 30, 1971, the Board issued its SupplementalDecision and Order Directing Hearing finding thatthe Respondent's exceptions raised no material orsubstantial issues of fact or law which warrant rever-sal of the Regional Director's findings and recom-mendations and that it was unnecessary to provide fora hearing on the challenged ballots since,after adopt-ing the Regional Director's recommendations on suchballots, the remaining challenged ballots to be count-ed were not sufficient in number to affect the resultsof the election. Since the Union received a majority ofthe valid votes cast, the Board, in accord with theRegional Director's recommendations overruling 14of the Respondent's 20 objections, directed a hearingonly on the Respondent's 6 remaining objections.4 Inaddition, it clarified the appropriate unit's descriptionto reflect the stipulation of the parties to include in-spectors (quality control) for markers, spreaders, andcutters.After a hearing on the six objections, the HearingOfficer, on May 19, 1972, issued hisReport on Objec-4 The Respondent's six objections alleged,in substance,that a union ob-server openly solicited voters waning in line, that employees who had alreadyvoted shouted union slogans and obscenities at waiting voters, that an em-ployee,within hearing of a Board agent,"gestered with his fist and stated,'you know what to vote-we have got it now,'"and that various union agentsand supporters threatened,coerced,and/or interfered with employees' Sec-tion 7 rightstions in which he recommended that the six objectionsbe overruled in their entirety and the Union be certi-fied.Thereafter, the Respondent filed timely excep-tions to the Hearing Officer's report. On September15, 1972, the Board issued its Second SupplementalDecision and Certification of Representative adopt-ing the Hearing Officer's findings and recommenda-tionsand certifying theUnion as exclusiverepresentative of all employees in the appropriateunit.'Thus, the Respondent's answer to the complaint aswell as its responses to Notice To Show Cause, whichargue that the Respondent is entitled to a hearing onthe issuesof unit, challenged ballots, and objections,merely reiterate the issues previously raised and con-sidered in the representation case. Moreover, it is wellestablished that parties do not have an absolute rightto a hearing on objections to an election. It is onlywhen the moving party presentsa prima facieshowingof "substantial and material issues" which would war-rant setting aside the election that he is entitled to anevidentiary hearing. 6 It is clear that, absent arbitraryaction, this qualified right to a hearing satisfies allstatutory and constitutional requirements'It iswell settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.' We shall, accordingly, grant the General3On November15, 1972,the Board issued an Order Correcting SecondSupplemental Decision and Certification of Representative to correct thedescription of the appropriate unit to read as set forth in par 4 of its July30, 1971,Supplemental Decision and Order Directing Hearing.6Allied Foods,Inc,189NLRB 513, andcases cited in In 67 AmalgamatedClothingWorkers of America [Winfield ManufacturingCompany, Inc] v N L.R.B, 424F2d 818,828 (C A.D.C, 1970).9 SeePittsburghPlate Glass Co v. N L R B,313 U.S 146, 162 (1941); Rulesand Regulations of the Board, Secs102.67(f) and 102.69(c).9The Respondent's answer denies the request and refusal to bargain:attached to the General Counsel's Motion for Summary Judgment as Exhs.A and B are a letter from theUniondated September20, 1972,requesting"a meeting as soon as possible to negotiate a collective bargaining agreementbetween us"and a letter from Respondent's Counsel datedOctober 9, 1972,denying the request.In its response to theNotice To Show Causethe Respon-dent neither alludes to nor controverts these letters.Thus,the truth of thefactual allegations of the complaint concerning the request and refusal tobargain on or aboutOctober 9, 1972, standsadmittedby theuncontrovertedfactual averments in the GeneralCounsel'smotionSchwartz Brothers, Inc, FARAH MFG. CO.Counsel's Motion for Summary Judgment.10On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporation with its prin-cipal office and places of business at 8889 GatewayWest, El Paso, Texas, has been continuously engagedin the business of manufacturing and distributingmen's dress and casual slacks and other men's cloth-ing. The Respondent maintains three other plants inEl Paso, and other plants in San Antonio, and Victo-ria, Texas, and in Las Cruces and Albuquerque, NewMexico.During the last calendar year, the Respondent inthe course and conduct of its business operations soldand shipped goods and materials valued in excess of$50,000 from its El Paso plants and places of businessdirectly to customers outside the State of Texas andpurchased, transferred, and had delivered to its ElPaso plant and places of business, goods and materi-als valued in excess of $50,000 which were transporteddirectly from States other than the State of Texas.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDEl Paso Joint Board, Amalgamated Clothing Work-ers of America, and Amalgamated Clothing Workersof America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III.UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section9(b) of the Act:All markers,spreaders, cutters and inspectorsand District Records, Inc.,194 NLRB 150.10 The Union's request for a"make whole"remedy is denied for the rea-sons set forth inEx-Cell-O Corporation,185 NLRB 107;Thiem Industries,Inc.,199 NLRB No. 138;see alsoJohn Singer,Inc.,197 NLRB 88. In viewof our ruling herein,we do not pass on the Union'sMotion for SummaryJudgment.545(quality control) for markers, spreaders and cut-ters and all employees performing spreading andcutting functions in the sample room,all em-ployed in the Respondent's cutting operationslocated within Phase III of the Gateway MainBuilding at 8889 Gateway Blvd. West, El Paso,Texas, excluding all other employees, guards,watchmen and supervisors as defined in the Act.2.The certificationOn October 14, 1970, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 28, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on September 15, 1972, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain And Respondent'sRefusalCommencing on or about September 20, 1972, andat all timesthereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about October 9, 1972, and continuing at alltimesthereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since October 9, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operationsdescribed in section I, above, have a close,intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructingcommerceand the free flow of commerce. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving foundthatRespondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(aX5) and(1) of the Act,we shall orderthatit cease and desist therefrom,and, upon request,bargain collectively with the Unionas the exclusiverepresentative of all employeesin the appropriateunit,and, if an understanding is reached,embodysuch understanding in a signed agreement.In order to insure that the employeesin the appro-priate unitwill be accordedthe services of their select-ed bargaining agent forthe period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith withthe Unionas the recognizedbargaining representativein the appropriateunit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5, 1964),cert. denied 379U.S. 817;Burnett ConstructionCompany,149 NLRB1419, 1421,enfd.350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entirerecord,makes the following:CONCLUSIONS OF LAW1.FarahManufacturingCompany,Inc., is an em-ployer engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.2.El PasoJointBoard,AmalgamatedClothingWorkers of America,and AmalgamatedClothingWorkers of America, AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.3.Allmarkers,spreaders,cutters and inspectors(quality control)for markers,spreaders and cuttersand all employees performing spreading and cuttingfunctions in the sample room,all employed in thecutting operationslocated withinPhase III of theGatewayMain Building at 8889 GatewayBlvd. West,El Paso,Texas,excluding all other employees, guards,watchmen and supervisors as definedin the Act, con-stitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since September15, 1972, the above-named la-bor organization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose ofcollectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or aboutOctober 9, 1972, and atall times thereafter,to bargaincollectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterferingwith,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection7 of the Act, and therebyhas engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, FarahManufacturing Company, Inc., El Paso, Texas, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages, hours, and other terms and condi-tions of employment with El Paso Joint Board, Amal-gamatedClothingWorkersofAmerica,andAmalgamated Clothing Workers of America, AFL-CIO, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All markers,spreaders,cutters and inspectors(quality control) for markers, spreaders and cut-ters and all employees performing spreading andcutting functions in the sample room, all em-ployed in the cutting operations located withinPhase III of the Gateway Main Building at 8889Gateway Blvd. West, El Paso, Texas, excludingall other employees, guards, watchmen and su-pervisors as definedin the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody suchunderstanding in asigned agreement.(b) Post at its El Paso, Texas, Gateway plant copiesof the attached notice marked "Appendix." "Copies11 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall read "Posted Pursuant to a Judgment FARAH MFG. CO.of said notice, on forms provided by the RegionalDirector for Region 28, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with ElPaso Joint Board, Amalgamated Clothing Work-ersofAmerica, and Amalgamated ClothingWorkers of America, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit described547below, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All markers, spreaders, cutters and inspectors(quality control) for markers, spreaders andcutters and all employees performing spread-ing and cutting functions in the sample room,all employed in the cutting operations locatedwithin Phase III of the Gateway Main Build-ing at 8889 Gateway Blvd. West, El Paso, Tex-as,excluding all other employees, guards,watchmen and supervisors as defined in theAct.DatedByFARAHMANUFACTURINGCOMPANY, INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 7011 Federal Building, U.S. Court-house, P.O. Box 2146, 500 Gold Avenue SW., Albu-querque,NewMexico87101,Telephone505-843-2508.of the UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board."